Citation Nr: 9934353	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-34 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for neuroma of the 
feet.

2.  Entitlement to service connection for a low back disorder 
secondary to service-connected residuals of a left medial 
meniscectomy and anterior cruciate ligament (ACL) 
reconstruction.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.

4.  Entitlement to an increased rating for residuals of a 
left medial meniscectomy and ACL reconstruction, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to 
April 1971, and from September 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that warrants some explanation.  
Initially, a claim of service connection for a low back 
disorder was denied by a rating action in August 1984.  The 
veteran was notified of the denial that same month and filed 
a notice of disagreement (NOD) which was received in 
September 1984.  A statement of the case (SOC) was issued in 
December 1984.  In a substantive appeal, received in 
December 1984, the veteran noted that he did not contend that 
his back disorder had originated in service, but was, in 
fact, an "adjunct condition" to his knee.  When he 
testified at the RO in February 1985, it was noted that the 
issue was entitlement to service connection for a back 
disorder "secondary to service-connected left knee post-
operative surgery for medial meniscectomy."  A supplemental 
statement of the case (SSOC) was issued in April 1985 which 
addressed the issue of service connection for a low back 
disorder on a direct and secondary basis.  

In a written statement, received in February 1995, the 
veteran noted his desire to open a new claim for service 
connection for a back injury and pain secondary to his knee 
injury.  An October 1995 rating action, in part, denied his 
claim of secondary service connection for a low back 
disorder.  In his NOD, received in November 1995, the veteran 
indicated that he was appealing the October 1995 rating 
action and that his low back pain was secondary to his left 
knee condition.  A SOC was issued in December 1995.  A 
substantive appeal was received in July 1996.  At a RO 
hearing in July 1996, the veteran, again, indicated that he 
was seeking service connection for a low back disorder 
secondary to his service-connected left knee disorder.  
Because there is no document in the claims file received 
after the veteran's December 1984 substantive appeal that can 
be construed as a withdrawal of his appeal of the August 1984 
rating decision, the Board finds that the secondary service 
connection issue comes to the Board on appeal from the 
August 1984 action by the RO, rather than the October 1985 
rating action.  

The remaining issues on appeal are before the Board from the 
October 1995 rating decision by the RO that addressed claims 
of entitlement to service connection for neuroma of the feet, 
an increased rating for residuals of a left medial 
meniscectomy and ACL reconstruction, and a compensable rating 
for bilateral hearing loss.  

(The issues of an increased rating for residuals of a left 
medial meniscectomy and ACL reconstruction, and a compensable 
rating for bilateral hearing loss will be addressed in the 
REMAND that follows the decision below.)


FINDINGS OF FACT

1.  No competent medical evidence has been presented to link 
any current neuroma of the feet to the veteran's military 
service.

2.  The veteran has lumbosacral disc disease that was likely 
caused by a service-connected left knee disability.



CONCLUSIONS OF LAW

1.  The claim of service connection for neuroma of the feet 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

2.  Secondary service connection for lumbosacral disc disease 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Feet

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

The veteran contends that currently shown neuroma of the feet 
began in service.  Based on a review of the record, the Board 
finds that the veteran's claim of service connection for 
neuroma of the feet is not well grounded.  

Other than being treated for an insect bite on the left foot 
in June 1970, the veteran's service medical records for his 
first period of active military service, including a May 1968 
pre-enlistment examination and an April 1971 separation 
examination, are negative for any complaints of or treatment 
pertaining to the feet.  Thereafter, at a September 1971 VA 
examination, the veteran did not have any foot-related 
complaints.

Other than pes planus being noted on the veteran's 
August 1974 enlistment examination report, the service 
medical records for his second period of active military 
service, including the July 1977 separation examination 
report, are negative for any complaints of or treatment for 
his feet.

Private and VA treatment and examination reports dated since 
October 1977 do not show that the veteran had any foot-
related complaints.  In March 1988, it was noted that no 
neuromas or fibromas were noted by palpation. A mild degree 
of pes planus was noted.  It was not until an August 1995 VA 
examination that the veteran was found to have neuroma of the 
feet.  At that examination, the veteran complained of many 
problems with his feet including bunions, falling arches, and 
chronic pain in the feet which increased with ambulation.  He 
denied any history of trauma.  It was noted that the feet 
were burning most of the time and that percussion of the 
bottom of the forefeet at the level of the 2nd metatarsal 
phalangeal joint produced "electric shot" in the bottom of 
the foot bilaterally.  Physical examination of the feet 
revealed fallen arches bilaterally.  He had decreased 
function of both feet.  He had deformities manifested by 
prominent metatarsophalangeal joints in the greater toes, 
bilaterally, and he limped.  There were no skin or vascular 
changes.  During percussion of the bottom of the feet, the 
forefoot produced pain.  X-rays of the feet revealed evidence 
of hallux valgus deformity about both first 
metatarsophalangeal joints.  The diagnoses were bilateral 
bunions or hallux valgus, and Morton's neuroma.  The examiner 
did not provide an opinion regarding the onset of Morton's 
neuroma.

As noted above, the veteran must present competent medical 
evidence of both currently disability and relationship 
between that disability and service.  Although the 
August 1995 VA examiner found that the veteran had Morton's 
neuroma of the feet, the examiner did not relate such 
disability to service.  In short, no competent medical 
evidence has been presented to show that the veteran 
currently experiences neuroma of the feet that is 
attributable to military service.  The Board has considered 
the veteran's testimony and written statements regarding the 
onset of neuroma of the feet.  However, while he is competent 
to provide information regarding the symptoms he currently 
experiences and has experienced since military service, there 
is no indication that he is competent to comment upon 
etiology or time of onset.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Espiritu, 2 Vet. App. at 494-95.  Consequently, absent the 
presentation of competent medical evidence showing a link 
between any current neuroma of the feet and service, or 
between continued symptoms since service and current 
disability, the veteran's claim may not be considered well 
grounded and must be denied.  

Back

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310 specifically allow for a grant of service 
connection where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by already service-
connected disability.  38 C.F.R. § 3.310 (1999).  The Court 
has indicated that, when aggravation of a non-service 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran will be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 439.  For a claim of 
service connection on a secondary basis to be well grounded, 
competent medical evidence showing a causal relationship or 
aggravation must be presented.  See Jones v. Brown, 7 Vet. 
App. 134 (1994).  If a reasonable doubt arises regarding such 
a determination, it will be resolved in the veteran's favor.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1999).

It is neither alleged nor shown that a low back disorder was 
incurred in service.  The veteran claims that service 
connection is warranted for his low back disorder on a 
secondary basis because such disorder was proximately caused 
or aggravated by his service-connected left knee disorder.  
He has argued that his low back problems began as a result of 
overcompensation due to his left knee problems, and that his 
left knee has caused him to fall, which in turn affected his 
low back.  (Service connection for residuals of a left medial 
meniscectomy and ACL reconstruction has been established 
since August 1977.)  Based on a review of the evidence, the 
Board finds that the veteran's claim of secondary service 
connection for a low back disorder is well grounded.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.310.  The Board is 
also satisfied that the evidence supports a grant of 
secondary service connection.

Service medical records during the veteran's second period of 
active service show that, in June 1977, the veteran underwent 
a left medial meniscectomy.  Thereafter, at an October 1977 
VA examination, the veteran gave a history of injuring his 
left knee in service.  It was noted that the veteran's low 
back also had started to bother him about three months 
previously.  It was noted that there was no separate injury 
involved and that it was considered painful due to his 
unbalanced walking.  The low back pain was occasionally 
severe, additionally limiting his ability to walk and to 
engage in various activities.  The diagnoses included chronic 
lumbosacral strain.

Post-service private treatment reports, dated from 
February 1979 to February 1984 show that, in March 1980, the 
veteran injured his back at work, after lifting a barrel of 
beer.  Mild spasms and tenderness were noted.  Acute back 
strain was diagnosed.  In October 1980, lumbosacral strain 
was diagnosed.  In February 1981, the veteran was seen for 
complaints of thoracic and lumbar pain.  The records show 
that he slipped and fell on an icy sidewalk and had had 
problems with pain in the mid and lower back since then.  A 
history of having had some intermittent back pain was noted.  
In February 1983, questionable ischial bursitis and disc 
problem was diagnosed.  Findings of a June 1983 lumbar 
myelogram were consistent with a herniated nucleus pulposus 
at L5-S1 anteriorly and on the left.  In July 1983, a 
laminectomy was performed.  In December 1983, it was noted 
that the veteran fell and landed on his back, injuring his 
left lower leg.  Thoracolumbar strain was diagnosed.  The 
remaining private records show continued treatment for the 
veteran's back problems.

Post-service VA examination, hospitalization, and outpatient 
treatment records, dated from February 1984 to April 1997, 
document the veteran's treatment for back problems on a 
regular basis, including chronic low back pain syndrome, 
degenerative disc disease, lumbosacral disc disease, mild 
osteoporosis, and status-post laminectomy at L5-S1 with 
diskectomy.  In March 1984, a VA treating physician provided 
the additional comments that the veteran's status-post 
laminectomy/lumbosacral disc disease was provoked by and 
adjunct to the service-connected left knee condition with 
discrepancy of leg length.  

Competent medical evidence, on which to base a finding that 
lumbosacral disc disease is proximately due to or the result 
of the veteran's service-connected residuals of a left medial 
meniscectomy and ACL reconstruction has been presented.  This 
evidence takes the form of a March 1984 opinion as noted 
above.  The record also shows that the veteran has 
continuously and consistently complained of back problems 
associated with his service-connected left knee problems 
since October 1977, two months after separation from service.  
The Board finds that, coupled with his continuous and 
consistent complaints, the March 1984 VA treating physician's 
comments satisfy the nexus requirement for establishing 
secondary service connection.  Although there is evidence, as 
noted above, that the veteran fell and subsequently developed 
back problems, there is no evidence in the record that 
directly contradicts the March 1984 opinion.  Consequently, 
the Board finds not only that the claim is well grounded, but 
that, with resolution of doubt in the veteran's favor, the 
veteran's lumbosacral disc disease has been caused by his 
service-connected left knee disability, and that secondary 
service connection for such disability is warranted.  
38 C.F.R. § 3.102 (1999).


ORDER

Service connection for neuroma of the feet is denied.

Service connection for lumbosacral disc disease is granted.


REMAND

In the context of a claim for an increased rating, the duty 
to assist the veteran includes the duty to provide him with a 
thorough and contemporaneous medical examination.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The veteran has 
not been thoroughly examined for purposes of assessing his 
service-connected bilateral hearing loss since August 1995.  
The report of that examination, now more than 4 years old, 
can no longer be considered "contemporaneous" for rating 
purposes, especially in light of the veteran's recent 
complaints of worsening disability.  A remand is therefore 
required for a new examination.  38 C.F.R. §§ 3.327, 4.2, 
19.9 (1999).

In addition, during the course of the veteran's appeal, the 
criteria for evaluating hearing impairment were revised.  The 
new criteria have been in effect since June 10, 1999.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  According to the 
Court, when a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless Congress 
and/or the VA Secretary provide otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Because Congress or 
the Secretary have not provided otherwise in this particular 
instance, the Board concludes that the veteran should be 
afforded the opportunity to have his claim reviewed under the 
most favorable version of the applicable rating criteria.

The Court has also held that, when the Board proposes to 
address in its decision a question that has not yet been 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the SOC fulfills the 
regulatory requirements.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993); 38 C.F.R. § 19.29 (1999).  If not, the matter 
must be remanded to the RO to avoid prejudice to the 
claimant.

The veteran in this case has not yet been notified of the 
change in applicable law.  Because he has not had an 
opportunity to present evidence and/or argument on the 
application of the new rating criteria, and because the SOC 
and SSOC issued to him did not contain a summary of the new 
criteria, with appropriate citations, and a discussion of how 
the new criteria affect his claim, the Board will remand the 
claim to avoid the possibility of prejudice.  38 C.F.R. 
§§ 3.327, 4.2, 19.9 (1999).

Turning to the issue of an increased rating for residuals of 
a left medial meniscectomy and ACL reconstruction, the Board 
finds that, given the veteran's argument that he experiences 
pain in his left knee, and that he experiences a greater 
functional loss upon prolonged use of his left knee which 
affects his ability to retain employment, further evidentiary 
development is required.  The medical evidence does not 
contain information relating to the rating of the veteran's 
left knee disorder in light of 38 C.F.R. §§ 4.40 and 4.45.  
The Court has held that, when evaluating joints on the basis 
of limited motion, VA has a duty to determine whether the 
joint in question exhibits weakened movement, excess 
fatigability, incoordination, or other functional loss, and 
whether pain limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (1999).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.

The Board notes that, when the veteran was last examined in 
August 1995, the Court had not yet issued DeLuca.  
Consequently, the August 1995 examiner did not undertake a 
DeLuca-type assessment.  The full extent of impairment, 
especially with repeated or prolonged use, is not clear from 
the report of that examination.  Therefore, a remand is 
required for a new examination.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment for service-
connected hearing loss and left knee 
disability that has not already been made 
part of the record, and should assist him 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  

2.  The RO should then schedule the 
veteran for a VA audiological examination 
to assess the current severity of his 
service-connected hearing loss.  The RO 
should provide the examiner with a copy 
of the old and new rating criteria for 
evaluating hearing impairment, and 
findings should be made so that both the 
old and the new rating criteria may be 
applied.  The claims folder, with any 
evidence obtained pursuant to the request 
above, must be reviewed by the examiner 
in conjunction with the examination.

3.  The RO should also schedule the 
veteran for a VA orthopedic examination.  
The claims folder, along with all 
additional evidence obtained pursuant to 
the request above, should be made 
available to the examiner for review.  
The rationale for the examiner's opinions 
should be explained in detail.  The 
examiner should make all findings 
necessary to determine the current 
severity of left knee debility.  See 
DeLuca, supra.  Any indicated studies 
should be accomplished.  The examiner 
should describe any recurrent subluxation 
or lateral instability in terms of 
"slight," "moderate," or "severe" 
disability.  The examiner should record 
the range of motion observed on clinical 
evaluation.  Any pain with motion should 
be noted.  The examiner should indicate 
whether the left knee exhibits weakened 
movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
such problems to additional loss in range 
of motion (beyond that which is 
demonstrated clinically).  If these 
determinations cannot be made, the 
examiner should so indicate and explain 
why this cannot be done.  If the veteran 
is examined at a point of maximum 
debility, this should be noted.  The 
examiner should also specify the extent, 
if any, to which pain, evidenced by the 
physical behavior of the veteran, results 
in functional loss and whether there is 
adequate pathology to support each of the 
veteran's subjective complaints.

4.  The RO should then re-adjudicate the 
claims.  With respect to the hearing 
impairment issue, the RO should re-
adjudicate the claim based on both the 
old and new criteria for rating hearing 
impairment, with application of those 
criteria that are more favorable to the 
veteran.  If any benefit sought is 
denied, a SSOC should be issued, which 
includes a reference to the new rating 
criteria for hearing loss.  If the 
veteran does not appear for an 
examination, without good cause, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (1999).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

